SULLIVAN, P. J.
Epitomized Opinion
This is an appeal from the Common Pleas Court of Cuyahoga county. The plaintiff and one Gold-stein signed a note for $5,000 for one Rosen, made payable to the Morris Plan Bank. The note was executed for the purpose of floating a loan. Two days after signing the note, plaintiff departed for California. Although he expressed his desire to withdraw his signature during this time, nothing was done by him personally or any communication made to the bank to revoke the transaction. The plaintiff’s son attempted to withdraw his father’s name from the note without the knowledge of Rosen. While the bank knew that the plaintiff’s son wanted to get his father’s name off the note without the knowledge of Rosen, the bank was never notified to refuse a. loan. When the note was presented to the bank the loan was granted. In an injunction suit brought by plaintiff, a decree was rendered for the bank. Upon appeal, the court affirmed the decree, holding:
1. As it appears from the record that neither plaintiff nor his son directly by person, letter or direct agency, communicated to the bank their purpose to withdraw the name from the note, or defeat the transa'ction, there was no withdrawal of the signature - or a revocation of the transaction, and consequently the decree must be in favor of’ the bank.